DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s response filed 22 December 2020 has been received and entered.  Claim 1, 6-8, 20 and 25 have been amended, claims 9-17, 21 and 24 have been canceled.  Claims 1-8, 18-20, 22-23 and 25-26 are currently pending in the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome bin Applicant’s response and withdrawn.
Applicant’s arguments filed 22 December 2020 have been fully considered but are not deemed to be persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1, 20, 22-23 and 25-26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2001/03741 (Siebold et al.).
The WO document teaches a liquid pharmaceutical formulation of recombinant human growth hormone (biopharmaceutical protein), phosphate buffer and a neutral salt (NaCl).  See claim 19 at page 23 and Formulation D at page 19.  The concentration ratio of the human growth hormone to neutral salt is in the range of from 1 to 5 (3.33 mg/ml of hGH to 5.9 mg/ml sodium chloride) and the neutral salt is sodium chloride.

Response to Arguments
Applicant argues that Seibold et al. does not teach a ratio of human growth hormone to neutral salt in the range of from 1 to 5.  Applicant contends that the ratio is 0.56.  Applicant’s argument has been fully considered, but is not found persuasive. The interpretation of the recitation “concentration ratio from the human growth hormone (hGH) to the neutral salts is in the range of from 1.0 to 5” is properly interpreted as hGH:salt is 1:5.  Therefore, the ratio of hGH to salt in the Seibold et al. example is 1.77.
Applicant asserts that claim 20 has been amended to depend from claim 1 and therefore, is novel because claim 1 was not rejected over Seibold in the previous Office action.  However, claim 1 has now also been amended to recite the limitations of previously filed claim 20.  So in essence, new claim 1 recites the limitations of old claim 20, therefore, the inclusion of claim 1 in the grounds of rejection is appropriate.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 18-20 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nutropin AQ (Genentech, pages 1-25, 2008) in view of U.S. Pat. No. 6,448,225 (O’Conner et al.).
	The Nutropin AQ document teaches a aqueous pharmaceutical formulations of recombinant human growth hormone wherein the compositions comprise human growth hormone, phenol, polysorbate 20, sodium chloride and a buffer (sodium citrate).  The compositions comprise either 5, 10 or 20 mg hGH in a solution containing 17.4 mg NaCl, 5 mg phenol, 4 mg polysorbate 20 and 10 mM sodium citrate with a pH of approximately 6.0 (see page 1).  The Nutropin AQ document does not teach use of a phosphate buffer for the pharmaceutical formulations.
	O'Conner et al. teach aqueous formulations of human growth hormone with a neutral salt (NaCl) wherein the aqueous pharmaceutical formulations include phosphate buffer (see column 3, Iine 49) as well as teaching that pharmaceutical formulations in the art at the time utilized phosphate buffer (see column 1, lines 25-35).  
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to have modified the formulation of the Nutropin AQ document by substituting phosphate buffer for the citrate buffer.  One of ordinary skill in the art would be motivated to make the substitution because O’Conner et al. teach that phosphate 
	With regard to claim 16 directed to a kit, the addition of instructions for use do not distinguish over the pharmaceutical composition alone.  The WO document clearly intends the use of the formulations for treating conditions in which GH administration would be therapeutic, as evidenced by page 22, lines 22-24, and therefore, the limitations of this claim are met by the prior art of record.  See In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) and In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983).

Response to Arguments
Applicant argues at page 9 of the response that there is no reason to select a concentration ratio of hGH to NaCl of 1-5 and that the ratio of the concentrations of Nutropin AQ is not within the scope of the instant claims.  Applicant’s argument has been fully considered, but is not found persuasive.  As stated previously, the interpretation of the recitation “concentration ratio from the human growth hormone (hGH) to the neutral salts is in the range of from 1.0 to 5” is properly interpreted as hGH:salt is 1:5.  Therefore, the ratio of hGH to salt in the Nutropin AQ reference is properly calculated as 0.87 to 3.48.  Applicant asserts that the Nutropin AQ reference does not suggest a single advantage for electing any ratio in particular, however, the 
Applicant further argues at page 9 of the response that there is no reason to replace the citrate buffer of Nutropin AQ with a phosphate buffer because Nutropin AQ discloses that commercially successful hGH products that are approved by a regulatory authority contain a citrate buffer.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As pointed out in the rejection above, one of ordinary skill in the art would be motivated to make the substitution of phosphate buffer because O’Conner et al. teach that phosphate buffer is suitable as well as being commonly used in growth hormone compositions on the market at the time.
Applicant argues at page 10 of the response that O’Conner et al. specifically states that the “preferred buffer is a sodium citrate buffer” and therefore, one would not be motivated to select a phosphate buffer.  Applicant’s argument has been fully considered, but is not found persuasive.  O’Conner et al. clearly teach that both buffers are suitable for hGH pharmaceutical compositions and therefore, one of ordinary skill in the art would be motivated to use either buffer such that substitution of the phosphate buffer for the citrate buffer would have been prima facie obvious.  It is a matter of simple substitution of one known element for another to obtain a predictable result.  Applicant 
Applicant takes issue with the Examiner’s statement that O’Conner teaches that pharmaceutical formulations in the art utilized phosphate buffer and urges that O’Conner does not disclose that all pharmaceutical formulations contain a phosphate buffer.  Applicant’s arguments have been fully considered, but are not found persuasive.  It was never alleged that O’Conner stated that all pharmaceutical formulations contain a phosphate buffer and such an interpretation is faulty on its face as the source of the statement was clearly cited.  The purpose of the citation was to demonstrate that hGH formulations which utilize phosphate buffer were common in the art before the filing date of the instant invention. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Christine J Saoud/Primary Examiner, Art Unit 1647